

115 HR 1886 IH: National Criminal Justice Commission Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1886IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Deutch (for himself and Mr. Thomas J. Rooney of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the National Criminal Justice Commission.
	
 1.Short titleThis Act may be cited as the National Criminal Justice Commission Act of 2017. 2.FindingsCongress finds that—
 (1)it is in the interest of the Nation to establish a commission to undertake a comprehensive review of the criminal justice system;
 (2)there has not been a comprehensive study since the President’s Commission on Law Enforcement and Administration of Justice was established in 1965;
 (3)that commission, in a span of 18 months, produced a comprehensive report entitled The Challenge of Crime in a Free Society, which contained 200 specific recommendations on all aspects of the criminal justice system involving Federal, State, tribal, and local governments, civic organizations, religious institutions, business groups, and individual citizens; and
 (4)developments over the intervening 50 years require once again that Federal, State, tribal, and local governments, law enforcement agencies, including rank and file officers, civil rights organizations, community-based organization leaders, civic organizations, religious institutions, business groups, and individual citizens come together to review evidence and consider how to improve the criminal justice system.
 3.Establishment of commissionThere is established a commission to be known as the National Criminal Justice Commission (referred to in this Act as the Commission). 4.Purpose of the commissionThe Commission shall—
 (1)undertake a comprehensive review of the criminal justice system; (2)make recommendations for Federal criminal justice reform to the President and Congress; and
 (3)disseminate findings and supplemental guidance to the Federal Government, as well as to State, local, and tribal governments.
			5.Review, recommendations, and report
 (a)General reviewThe Commission shall undertake a comprehensive review of all areas of the criminal justice system, including Federal, State, local, and tribal governments’ criminal justice costs, practices, and policies.
			(b)Recommendations
 (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the President and Congress recommendations for changes in Federal oversight, policies, practices, and laws designed to prevent, deter, and reduce crime and violence, reduce recidivism, improve cost-effectiveness, and ensure the interests of justice at every step of the criminal justice system.
 (2)Unanimous consent requiredA recommendation of the Commission may be adopted and submitted under paragraph (1) if the recommendation is approved by a unanimous vote of the Commissioners at a meeting where a quorum is present pursuant to section 6(d).
 (3)RequirementThe recommendations submitted under this subsection shall be made available to the public. (c)Report (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall also disseminate to the Federal Government, as well as to State, local, and tribal governments, a report that details the findings and supplemental guidance of the Commission regarding the criminal justice system at all levels of government.
 (2)Majority vote requiredCommission findings and supplemental guidance may be adopted and included in the report required under paragraph (1) if the findings or guidance is approved by a majority vote of the Commissioners at a meeting where a quorum is present pursuant to section 6(d), except that any Commissioners dissenting from particular finding or supplemental guidance shall have the right to state the reason for their dissent in writing and such dissent shall be included in the report of the Commission.
 (3)RequirementThe report submitted under this subsection shall be made available to the public. (d)Prior commissionsThe Commission shall take into consideration the work of prior relevant commissions in conducting its review.
 (e)State and local governmentIn issuing its recommendations and report under this section, the Commission shall not infringe on the legitimate rights of the States to determine their own criminal laws or the enforcement of such laws.
 (f)Public hearingsThe Commission shall conduct public hearings in various locations around the United States. (g)Consultation with government and nongovernment representatives (1)In generalThe Commission shall—
 (A)closely consult with Federal, State, local, and tribal government and nongovernmental leaders, including State, local, and tribal law enforcement officials, including rank and file officers, legislators, public health officials, judges, court administrators, prosecutors, defense counsel, victims’ rights organizations, probation and parole officials, criminal justice planners, criminologists, civil rights and liberties organizations, community-based organization leaders, formerly incarcerated individuals, professional organizations, and corrections officials; and
 (B)include in the final report required under subsection (c) summaries of the input and recommendations of these leaders.
 (2)United States Sentencing CommissionTo the extent the review and recommendations required by this section relate to sentencing policies and practices for the Federal criminal justice system, the Commission shall conduct such review and make such recommendations in consultation with the United States Sentencing Commission.
 (h)Sense of Congress, goal of unanimityIt is the sense of the Congress that, given the national importance of the matters before the Commission, the Commission should work toward unanimously supported findings and supplemental guidance, and that unanimously supported findings and supplemental guidance should take precedence over those findings and supplemental guidance that are not unanimously supported.
			6.Membership
 (a)In generalThe Commission shall be composed of 14 members, as follows: (1)One member shall be appointed by the President, who shall serve as co-chairman of the Commission.
 (2)One member shall be appointed by the leader of the Senate, in consultation with the leader of the House of Representatives, that is a member of the opposite party of the President, who shall serve as co-chairman of the Commission.
 (3)Two members shall be appointed by the senior member of the Senate leadership of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (4)Two members shall be appointed by the senior member of the Senate leadership of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (5)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (6)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (7)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with leader of the Senate (majority or minority leader, as the case may be) of the Republican Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party.
 (8)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Democratic Party.
				(b)Membership
 (1)QualificationsThe individuals appointed from private life as members of the Commission shall be individuals with distinguished reputations for integrity and nonpartisanship who are nationally recognized for expertise, knowledge, or experience in such relevant areas as—
 (A)law enforcement; (B)criminal justice;
 (C)national security; (D)prison and jail administration;
 (E)prisoner reentry; (F)public health, including physical and sexual victimization, drug addiction and mental health;
 (G)victims’ rights; (H)civil rights;
 (I)civil liberties; (J)court administration;
 (K)social services; and (L)State, local, and tribal government.
 (2)DisqualificationAn individual shall not be appointed as a member of the Commission if such individual possesses any personal financial interest in the discharge of any of the duties of the Commission.
 (3)TermsMembers shall be appointed for the life of the Commission. (c)Appointment; first meeting (1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.
 (2)First meetingThe Commission shall hold its first meeting on the date that is 60 days after the date of enactment of this Act, or not later than 30 days after the date on which funds are made available for the Commission, whichever is later.
 (3)EthicsAt the first meeting of the Commission, the Commission shall draft appropriate ethics guidelines for commissioners and staff, including guidelines relating to conflict of interest and financial disclosure. The Commission shall consult with the Senate and House Committees on the Judiciary as a part of drafting the guidelines and furnish the committees with a copy of the completed guidelines.
				(d)Meetings; quorum; vacancies
 (1)MeetingsThe Commission shall meet at the call of the co-chairs or a majority of its members. (2)QuorumEight members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of receiving testimony.
 (3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. If vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day, so long as not less than 1 Commission member chosen by a member of each party, Republican and Democratic, is present.
				(e)Actions of Commission
 (1)In generalThe Commission— (A)shall, subject to the requirements of section 5, act by resolution agreed to by a majority of the members of the Commission voting and present; and
 (B)may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title—
 (i)which shall be subject to the review and control of the Commission; and (ii)any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission.
 (2)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this Act.
				7.Administration
			(a)Staff
 (1)Executive directorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate established for the Certified Plan pay level for the Senior Executive Service under section 5382 of title 5, United States Code.
 (2)Appointment and compensationThe co-chairs of the Commission shall designate and fix the compensation of the Executive Director and, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(3)Personnel as Federal employees
 (A)In generalThe Executive Director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
 (B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. (4)The compensation of commissionersEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States, State, or local government shall serve without compensation in addition to that received for their services as officers or employees.
 (5)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
 (b)Experts and consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (c)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
 (d)Other resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from the Library of Congress, the Department of Justice, the Office of National Drug Control Policy, the Department of State, and other agencies of the executive and legislative branches of the Federal Government. The co-chairs of the Commission shall make requests for such access in writing when necessary.
 (e)Volunteer servicesNotwithstanding the provisions of section 1342 of title 31, United States Code, the Commission is authorized to accept and utilize the services of volunteers serving without compensation. The Commission may reimburse such volunteers for local travel and office supplies, and for other travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code. A person providing volunteer services to the Commission shall be considered an employee of the Federal Government in performance of those services for the purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries, chapter 171 of title 28, United States Code, relating to tort claims, and chapter 11 of title 18, United States Code, relating to conflicts of interest.
 (f)Obtaining official dataThe Commission may secure directly from any agency of the United States information necessary to enable it to carry out this Act. Upon the request of the co-chairs of the Commission, the head of that department or agency shall furnish that information to the Commission. The Commission shall not have access to sensitive information regarding ongoing investigations.
 (g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (h)Administrative reportingThe Commission shall issue biannual status reports to Congress regarding the use of resources, salaries, and all expenditures of appropriated funds.
 (i)ContractsThe Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties and responsibilities. A contract, lease or other legal agreement entered into by the Commission may not extend beyond the date of the termination of the Commission.
 (j)GiftsSubject to existing law, the Commission may accept, use, and dispose of gifts or donations of services or property.
 (k)Administrative assistanceThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.
			(l)Nonapplicability of FACA and public access to meetings and minutes
 (1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. (2)Meetings and minutes (A)Meetings (i)AdministrationAll meetings of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Commission may administer oaths or affirmations to any person appearing before it.
 (ii)NoticeAll open meetings of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.
 (B)Minutes and public availabilityMinutes of each open meeting shall be kept and shall contain a record of the people present, a description of the discussion that occurred, and copies of all statements filed. The minutes and records of all open meetings and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.
 (m)ArchivingNot later than the date of termination of the Commission, all records and papers of the Commission shall be delivered to the Archivist of the United States for deposit in the National Archives.
 8.Authorization for use of fundsFor each of fiscal years 2017 and 2018, the Attorney General may use, from any unobligated balances made available under the heading General Administration to the Department of Justice in an appropriations Act, such amounts as are necessary, not to exceed $7,000,000 per fiscal year and not to exceed $14,000,000 total for both fiscal years, to carry out this Act, except that none of the funds authorized to be used to carry out this Act may be used for international travel.
 9.SunsetThe Commission shall terminate 60 days after the Commission submits the report required under section 5(c) to Congress.
		